Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an objective lens for an endoscope wherein, 
the object-side lens element further includes a single plane-convex first lens and a single biconcave second lens which form a front lens arranged in this order on an object side of the plane-convex rod lens which forms a third lens, and 
the image-side lens element further includes a single biconvex fourth lens, a single concave-plane fifth lens and a single biconcave sixth lens arranged in this order on an object side of the single biconvex lens that is arranged at the image-side end of the objective lens and which forms a seventh lens, along with the remaining features of the claim 1. 

Claims 14 and 15 encompass similar inventive features. 







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795  

/MICHAEL J CAREY/            Supervisory Patent Examiner, Art Unit 3795